Citation Nr: 0616280	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-28 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.  

2.	Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
November 1944.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to service connection for the 
cause of the veteran's death and dependency and indemnity 
compensation pursuant to the provisions of 
38 U.S.C.A. § 1318.  In addition, in a supplemental statement 
of the case, the RO included the matter involving eligibility 
to Dependent's Educational Assistance under 38 U.S.C.A. 
Chapter 35.  It is found that the appellant did not include 
this matter among the issues on appeal.  Therefore, the Board 
will confine its discussion to the issues as enumerated.  


FINDINGS OF FACT

1.	The veteran died in December 2003, at the age of 78.  The 
immediate cause of death was aspiration pneumonia.  Other 
significant conditions contributing to death, but not 
resulting in the underlying cause of death were Parkinson's 
disease and a urinary tract infection.  

2.	At the time of the veteran's death, service connection was 
in effect for a total knee replacement of the right knee, 
evaluated as 30 percent disabling; a total knee replacement 
of the left knee, evaluated as 30 percent disabling; 
osteoarthritis of the left ankle and foot, evaluated as 10 
percent disabling; osteoarthritis of the right ankle and 
foot, evaluated as 10 percent disabling; right 
acromioclavicular osteoarthritis, with impingement syndrome, 
evaluated as 10 percent disabling; left acromioclavicular 
osteoarthritis, with impingement syndrome, evaluated as 10 
percent disabling; osteoarthritis of the lumbar spine, 
evaluated as 10 percent disabling; osteoarthritis of the 
cervical spine, evaluated as 10 percent disabling; 
osteoarthritis of the left wrist, evaluated as 10 percent 
disabling; osteoarthritis of the right wrist, evaluated as 10 
percent disabling; and osteoarthritis of the right elbow, 
evaluated as 10 percent disabling.  

3.	Pneumonia or Parkinson's disease were not manifested 
during service or until many years thereafter.  

4.	Pneumonia or Parkinson's disease were not causally related 
to a service connected disorder.

5.	A disability of service origin was not involved the 
veteran's death.

6.	The veteran first met the schedular criteria for 
consideration of entitlement to a total rating by reason of 
individual unemployability due to service connected 
disabilities in February 1995, less than 10 years prior to 
his death in December 2003.  


CONCLUSION OF LAW

1.	Pneumonia, Parkinson's disease, or a urinary tract 
infection were neither incurred in nor aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. § 3.303 
(2005).  

2.	A service-connected disease or disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2005).

3.	Dependency and Indemnity compensation is not warranted 
pursuant to 38 U.S.C.A. § 1318.  38 U.S.C.A. § 1318 (West 
2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in February 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in her possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability(ies) on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection for 
the cause of the veteran's death, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive full consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death. 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service connection 
may be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  

The appellant is seeking service connection for the cause of 
the veteran's death.  The certificate of death shows that the 
veteran died on December [redacted], 2003, at age 78.  The immediate 
cause of death was aspiration pneumonia.  Other significant 
conditions contributing to death, but not resulting in the 
underlying cause of death were Parkinson's disease and a 
urinary tract infection.  No autopsy was performed.  

At the time of the veteran's death, service connection was in 
effect for a total knee replacement of the right knee, 
evaluated as 30 percent disabling; a total knee replacement 
of the left knee, evaluated as 30 percent disabling; 
osteoarthritis of the left ankle and foot, evaluated as 10 
percent disabling; osteoarthritis of the right ankle and 
foot, evaluated as 10 percent disabling; right 
acromioclavicular osteoarthritis, with impingement syndrome, 
evaluated as 10 percent disabling; left acromioclavicular 
osteoarthritis, with impingement syndrome, evaluated as 10 
percent disabling; osteoarthritis of the lumbar spine, 
evaluated as 10 percent disabling; osteoarthritis of the 
cervical spine, evaluated as 10 percent disabling; 
osteoarthritis of the left wrist, evaluated as 10 percent 
disabling; osteoarthritis of the right wrist, evaluated as 10 
percent disabling; and osteoarthritis of the right elbow, 
evaluated as 10 percent disabling.  The veteran was found to 
be entitled to a total rating by reason of individual 
unemployability due to service connected disabilities as of 
July 1998.  

The appellant's main contention is that the arthritis for 
which service connection is currently in effect, which 
affected almost every joint of the veteran's body, made it 
impossible for him to move, making him susceptible to the 
development of the aspiration pneumonia that ultimately 
caused his death.  This contention is advanced in her 
testimony, adduced at a formal hearing at the RO in September 
2004.  However, it is long-established that the appellant, as 
a layperson, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and her 
opinion is entitled to no weight. Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Moreover, the Board has reviewed the evidence of 
record, including the report of terminal hospitalization at a 
private facility in December 2003 and can find no basis to 
establish service connection for the cause of the veteran's 
death.  

In this regard, it is noted that service medical records show 
no complaint or manifestation of Parkinson's disease or 
chronic residuals of pneumonia while the veteran was on 
active duty or until many years after service.  There is no 
indication in the medical records that he incurred these 
disorders as the result of any in-service event.  The report 
of terminal hospitalization indicates that the veteran was 
initially admitted for treatment of a urinary tract infection 
and dehydration in the face of significant Parkinson's 
disease.  It was reported that he had a history of very 
advanced Parkinson's disease as well as a history of 
hypertension and congestive heart failure.  He had recently 
had significant deterioration and it was believed that the 
veteran would be best served with hospice care.  The hospital 
summary indicates that there was some misunderstanding 
concerning feeding the veteran due to risk of aspiration and 
the veteran was eventually referred to the emergency 
department.  He was admitted and treated with IV fluids and 
antibiotics, but continued to do poorly and during his stay 
it was believed that he had likely had an aspiration event.  
Despite best efforts, the veteran continued to be lethargic 
and with poor respiratory effort and was made as comfortable 
as possible until he passed away on the morning of December 
[redacted], 2003.  

While the veteran's arthritis was certainly debilitating, as 
evidenced by the total rating assigned in 1998, the record 
shows that the veteran died as a result of Parkinson's 
disease in combination with urinary tract and respiratory 
infections.  There is no indication that the arthritis was 
related to the cause of death or that it casually shared in 
producing death.  There is no medical opinion of record that 
the causes of the veteran's death were in any related to the 
service-connected arthritis.  As such, service connection for 
the cause of the veteran's death is not warranted.  

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran. 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2005). If, as here, the 
veteran's death is not determined to be service-connected, a 
surviving spouse may still be entitled to benefits.  Under 38 
U.S.C.A. § 1318(a) (West 2002), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service-connected.  A "deceased veteran" 
for purposes of this provision is a veteran who dies not as 
the result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service- connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b) (West 2002); 38 C.F.R. § 3.22 (2005).  The service-
connected disability(ies) must have been either continuously 
rated totally disabling for 10 or more years immediately 
preceding death, or continuously rated totally disabling for 
at least 5 years from the date of the veteran's separation 
from service. Id.  The total rating may be schedular or based 
on unemployability.  38 C.F.R. § 3.22 (2005).

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 2002) and certain 
other cases, issues involved in a survivors claim for death 
benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime. 38 
C.F.R. § 20.1106 (2005).

Interpreting 38 U.S.C.A. § 1318(b) (West 2002) and 38 C.F.R. 
§ 3.22(a)(2) (2005), the United States Court of Appeals for 
Veterans Claims (Court) found that a surviving spouse can 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service-
connected related issue, based on evidence in the claims 
folder or in VA custody prior to the veteran's death and the 
law then applicable or subsequently made retroactively 
applicable.  Green v. Brown, 10 Vet. App. 111, 118-19 (1997). 
In such cases, the claimant must set forth the alleged basis 
for the veteran's entitlement to a total disability rating 
for the 10 years immediately preceding his death. Cole v. 
West, 13 Vet. App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service- 
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) the Federal 
Circuit observed that VA had determined that the "entitled to 
receive" language 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 
1318 should be interpreted in the same way and that 38 C.F.R. 
§ 3.22 provided the correct interpretation.  It held that VA 
could properly do so and had adequately explained its 
rationale.  Id. at 1378.  The Federal Circuit also held that 
VA provided a permissible basis and sufficient explanation 
for its interpretation of the statutes as a bar to the filing 
of new claims posthumously by the veteran's survivor, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening - "hypothetical entitlement" claims. Id. at 1379-
80.

The record does not indicate that the appellant has 
specifically alleged that there was CUE in any final rating 
or Board decision; however, the veteran representative does 
argue, in essence, that VA was in error in not considering 
the veteran for a total rating based upon individual 
unemployability in an April 1993 rating decision that 
established separate evaluations for the veteran's multiple 
joint arthritis rating the combined disability as 50 percent 
disabling.  The Board notes that the veteran was service 
connected for a total knee replacement of the left knee.  
After a schedular 100 percent rating following the surgery, 
the left knee was rated 30 percent disabling.  In addition, 
service connection was in effect for arthritis of the right 
knee, rated 10 percent disabling; arthritis of the cervical 
spine, rated 10 percent disabling; and arthritis of the right 
elbow, evaluated as 10 percent disabling.  The veteran was 
advised of this determination and of his appellate rights, 
but failed to file a timely appeal.  In February 1995, he 
submitted a claim for evaluation of a total replacement of 
his service-connected right knee disability.  By rating 
decision dated in April 1995, a separate 10 percent 
evaluation was assigned for arthritis of the lumbar spine, 
evaluated as 10 percent disabling, bringing the veteran's 
combined evaluation to 60 percent disabling.  By rating 
decision dated in July 1995, service connection was 
established for a total right knee replacement, with the 
veteran's combined evaluation increasing to 70 percent 
disabling.  

The veteran submitted a formal application for a total rating 
by reason of individual unemployability in July 1998.  A 
total rating on this basis was granted by the RO effective in 
July 1998.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  When these 
percentage standards are not met, consideration may be given 
to entitlement on an extraschedular basis, taking into 
account such factors as the extent of the service-connected 
disability, and employment and educational background.  It 
must be shown that the service-connected disability produces 
unemployability without regard to advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

The appellant's representative has argued that the veteran 
should have been considered for a total rating based on 
individual unemployability as part of his claims for 
increased evaluation that were granted in succession in the 
rating decisions described above.  While there is some merit 
to this contention regarding those ratings that established 
the minimal basis for entitlement to a total rating based on 
individual unemployability, the Board notes that the veteran 
did not meet the schedular criteria for consideration of 
individual unemployability until the 60 percent award that 
was established as of February 1995.  This was less than 10 
years prior to the veteran's death in December 2003.  Prior 
to that time the veteran's combined evaluation was only 50 
percent disabling, which is not sufficient for regulatory 
consideration of the individual unemployability benefit.  
This being the case, the Board finds that the appellant's 
claim must be denied for lack of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not 
evidence, the appeal should be terminated for lack of legal 
merit or entitlement); accord Luallen v. Brown, 8 Vet. App. 
92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


